Exhibit 10.1

ARROWHEAD RESEARCH CORPORATION

2013 INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Arrowhead Research
Corporation 2013 Incentive Plan (as amended from time to time, the “Plan”) shall
have the same defined meanings in this Stock Option Award Agreement (this
“Agreement”).

AGREEMENT

 

  A. Grant of Option.

(i) The Optionee (the “Optionee”) named in the Notice of Grant attached as Part
I of this Agreement (the “Notice of Grant”) is granted an option (this
“Option”), on the Date of Grant set forth in the Notice of Grant (the “Date of
Grant”), to purchase the Number of Shares set forth in the Notice of Grant (the
“Number of Shares”, which amount is subject to adjustment pursuant to Section 7
of the Plan in respect of transactions occurring after the ), at the Exercise
Price per share set forth in the Notice of Grant (the “Exercise Price”), subject
to the terms and conditions of the 2013 Incentive Plan, which is incorporated
herein by reference. In the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan shall prevail.

(ii) If designated in the Notice of Grant as an Incentive Stock Option (“ISO”),
this Option is intended to qualify as an ISO under Section 422(b) of the Code.
However, if this Option is intended to be an ISO, to the extent that it exceeds
the $100,000 rule of Code Section 422(d) it shall be treated as a Non-statutory
Stock Option (“NSO”).

 

  B. Exercise of Option.

(i) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant (the “Vesting
Schedule”) and the applicable provisions of the Plan and this Agreement.

(ii) Exercise Period. In no event shall this Option be exercised later than the
Expiration Date set forth in the Notice of Grant (the “Expiration Date”).
Specifically, any vested portion of this Option may be exercised after a
termination of Employment, but not later than the Expiration Date.

(iii) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of shares of Stock in
respect of which this Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be completed
by the Optionee and delivered to the Secretary or Chief Financial Officer of the
Company. The Exercise Notice shall be accompanied by payment of the aggregate
Exercise Price as to all Exercised Shares. The portion of this Option
representing the Exercised Shares shall be deemed to be exercised upon receipt
by the Company of such fully executed Exercise Notice accompanied by such
aggregate Exercise Price and satisfaction by the Optionee of any required tax
withholding.

(iv) Compliance with Applicable Laws. No Stock shall be issued pursuant to the
exercise of this Option unless such issuance and exercise complies with
applicable laws. If at the time of exercise, the Optionee is prohibited by
applicable law or written Company policy applicable to the Optionee and
similarly situated employees from engaging in any open-market sales of Stock,
the Expiration Date will automatically be extended to thirty (30) days following
the date the Optionee is no longer prohibited from engaging in such open-market
sales.

 

  C. Method of Payment.

Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:

(i) Cash; or

 

2013 Incentive Plan



--------------------------------------------------------------------------------

(ii) Check; or

(iii) Consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or

(iv) Surrender of other shares of Stock which (x) in the case of shares of Stock
acquired upon exercise of an option, have been owned by the Optionee for more
than six (6) months on the date of surrender, and (y) have a fair market value
on the date of surrender equal to the aggregate Exercise Price of the Exercised
Shares.

 

  D. Non-Transferability of Option.

This Option may not be transferred except at death in accordance with
Section 6(a)(3) of the Plan and may be exercised during the lifetime of the
Optionee only by the Optionee. The terms of the Plan and this Agreement shall be
binding upon the executors, administrators, heirs, and beneficiaries of the
Optionee.

 

  E. Term of Option.

This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Agreement. Any portion of this Option that remains
outstanding and that has not been exercised by the Expiration Date will
thereupon immediately terminate, except as otherwise expressly provided for in
Section B.iv. above. Upon any termination of Employment prior to the Expiration
Date, the provisions of Section 6(a)(4)(A)-(E) shall apply.

 

  F. Certain Tax Matters.

The Optionee expressly acknowledges and agrees that the Optionee’s rights
hereunder, including the right to be issued shares of Stock (or any portion
thereof) upon exercise, are subject to the Optionee’s promptly paying, or in
respect of any later requirement of withholding being liable promptly to pay at
such time as such withholdings are due, to the Company in cash (or by such other
means as may be acceptable to the Administrator in its discretion) all taxes
required to be withheld, if any. No shares of Stock will be transferred pursuant
to the exercise of this Option unless and until the person exercising this
Option has remitted to the Company an amount in cash sufficient to satisfy any
federal, state, or local requirements with respect to tax withholdings then due
and has committed (and by exercising this Option the Optionee shall be deemed to
have committed) to pay in cash all tax withholdings required at any later time
in respect of the transfer of such Exercised Shares, or has made other
arrangements satisfactory to the Administrator with respect to such taxes. The
Optionee also authorizes the Company and its subsidiaries to withhold such
amounts from any amounts otherwise owed to the Optionee, but nothing in this
sentence shall be construed as relieving the Optionee of any liability for
satisfying his or her obligations under the preceding provisions of this
Section.

 

  G. Forfeiture; Recovery of Compensation.

By accepting this Option the Optionee expressly acknowledges and agrees that his
or her rights (and those of any permitted transferee) under this Option or to
any Stock acquired under this Option or any proceeds from the disposition
thereof, are subject to Section 6(a)(5) of the Plan (including any successor
provision).

 

  H. Entire Agreement.

The Plan, this Agreement, and the Notice of Grant constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee interest except by means of a writing signed by the
Company and the Optionee.

 

  I. NO GUARANTEE OF CONTINUED SERVICE.

THE OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE IS EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE
COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED

 

2013 Incentive Plan



--------------------------------------------------------------------------------

AN OPTION OR PURCHASING STOCK HEREUNDER). THE OPTIONEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
EMPLOYMENT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH THE OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
OPTIONEE’S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.

The Optionee has reviewed the Plan, this Agreement, and the Notice of Grant in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan, this
Agreement and the Notice of Grant. By accepting this Option, the Optionee agrees
to be bound by, and agrees that the Option is subject in all respects to, the
terms of the Plan. The Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
relating to the Plan, this Agreement, and the Notice of Grant. The Optionee
further agrees to notify the Company upon any change in the residence address
indicated on this Agreement.

 

OPTIONEE      ARROWHEAD RESEARCH CORPORATION

 

    

 

Signature      By      Title Address:      Address:     

225 S. Lake Avenue

Suite 1050

Pasadena, CA 91101

 

2013 Incentive Plan



--------------------------------------------------------------------------------

EXHIBIT A

ARROWHEAD RESEARCH CORPORATION

2013 INCENTIVE PLAN

EXERCISE NOTICE

Arrowhead Research Corporation

225 South Lake Avenue, Suite 1050

Pasadena, California 91101

Attention: Secretary or CFO

1. Exercise of Option. Effective as of today,             ,             the
undersigned (“Purchaser”) hereby elects to purchase             shares (the
“Shares”) of the Common Stock of Arrowhead Research Corporation (the “Company”)
under and pursuant to the Company’s 2013 Incentive Plan (the “Plan”) and the
Stock Option Award Agreement, including the Notice of Grant attached thereto as
Part I dated             ,             (together, the “Option Agreement”). The
purchase price for the Shares shall be $            , as required by the Option
Agreement.

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.

4. Rights as Shareholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired shall be
issued to the Optionee as soon as practicable after exercise of the Option.

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

 

Submitted by:      Accepted by: PURCHASER      ARROWHEAD RESEARCH CORPORATION

 

    

 

Signature      By

 

    

 

Print Name      Title

 

    

 

Date Received      Date Received Address:      Address:

 

     225 South Lake Avenue, Suite 1050

 

     Pasadena, California 91101

 

2013 Incentive Plan